In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-988V
                                          UNPUBLISHED


    DAVE SCRUGGS,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: July 28, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)
                         Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Wei Kit Tai, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On August 7, 2020, Dave Scruggs filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain are Syndrome (“GBS”) caused
by a influenza (“flu”) vaccine administered on September 26, 2017. Petition at 1-4;
Stipulation, filed at July 27, 2021, ¶¶ 1, 2. Petitioner further alleges that the vaccine was
administered within the United Stated, that he suffered the residual effects of his alleged
injury for more than six months, and that there has been no prior award or settlement of
a civil action for damages as a result of his condition. Petition at 3-4; Stipulation at ¶¶ 3-
5. “Respondent denies that Petitioner sustained a GBS Table injury within the timeframe
set forth in the Table; and denies that the flu immunization caused or significantly
aggravated Petitioner’s alleged GBS injury and/or any other injury.” Stipulation at ¶ 6.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on July 27, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $70,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 DA VE SCRUGGS,

                        Petitioner,

 V.                                                      No. 20-988V
                                                         Chief Special Master Corcoran
 SECRETARY OF HEALTH AND                                 ECF
 HUMAN SERVICES,

                        Respondent.



                                            STIPULATION

The parties hereby stipulate to the following matters:

        1. Dave Scruggs ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza (''flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

''Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a flu vaccine on September 26, 2017, in his left deltoid.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered Guillain Barre Syndrome ("GBS"), which was

caused by the vaccine. He further alleges that he experienced residual effects of this alleged

injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
        6. Respondent denies that petitioner sustained a GBS Table injury within the tirneframe

set forth in the Table; and denies that the flu immunization caused or significantly aggravated

petitioner's alleged GBS injury and/or any other injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

            A lump sum of $70,000.00 in the form of a check payable to petitioner. This amount
            represents compensation for all damages that would be available under 42 U.S.C.
            § 300aa-15(a) for injuries allegedly related to petitioner's receipt of the flu vaccine.

            9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

            I 0. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(0, subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individua I capacity and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about September 26, 2017, as alleged by petitioner in a petition for vaccine compensation filed

on August 7, 2020, in the United States Court of Federal Claims as petition No. 20-988V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged GBS

mJury and/or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
      Respectfully submitted,

      PETITIONER:


      Q~E.d~
      DAVE SCRUGGS


      ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
      PET TIONER:                                    OF THE ATTORNEY GENERAL:



  ~   D
                                                     ~    \1--P~
                                                     HEATHER L. PEARLMAN
         aglio Christopher & Toale, P.A.             Deputy Director
      I 605 Main St.                                 Torts Branch
      Suite 710                                      Civil Division
      Sarasota, FL 34236                             U.S. Department of Justice
      (888) 952-5242                                 P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, DC 20044-0146


      AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD FOR
      OF THE SECRETARY OF HEALTH                     RESPONDENT:
      AND HUMAN SERVICES:
                                                     ~\~~\,~
Dau ~ I         z;,~sc.-1 ~ I -<1/JM,      tY,,_,                            O
                                                      h Np a ~ L :::e:..c...LA--
      TAMARA OVERBY                                  wEI KIT (RICKY) TAI
      Acting Director, Division of Injury            Trial Attorney
       Compensation Programs (DICP)                  Torts Branch
      Healthcare Systems Bureau                      Civil Division
      Health Resources and Services Administration   U.S. Department of Justice
      U.S. Department ofHeahh and Human Services     P.O. Box 146
      5600 Fishers Lane, 08N146B                     Benjamin Franklin Station
      Rockville, MD 20857                            Washington, DC 20044-0146
                                                     (202) 616-9847
                                                     Wei Tai@usdoj.gov